USDC IN/ND case 1:18-cv-00179-HAB-SLC document 47 filed 11/10/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

WHITNEY EATMON,                              )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )       Case No.: 1:18-CV-00179-HAB-SLC
                                             )
CITY OF FORT WAYNE ANIMAL                    )
CARE AND CONTROL,                            )
                                             )
       Defendant.                            )


                    OPINION AND ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       This matter is before the Court for an Order on the Magistrate Judge’s Report and

Recommendation (“R & R”) (ECF No. 46) wherein the Magistrate Judge recommends the Court

grant the Motion for Distribution of Settlement Funds. (ECF No. 41). The parties had fourteen

days after being served with a copy of the R & R to file written objections thereto with the Clerk

of Court. No objections to the R&R have been filed.

       The undersigned has reviewed the Magistrate Judge’s R & R and the conclusions therein

that Plaintiff’s former counsel, Attorney Myers be disbursed $967.59 from the settlement proceeds

on file with the Clerk and the remaining $782.41 be disbursed to Plaintiff. The Court finds the

above determination by the Magistrate Judge to be a fair and equitable distribution of the

settlement funds in this case. The R & R is APPROVED AND ADOPTED. (ECF No. 46).

       The CLERK is DIRECTED to mail a check in the amount of $967.59 to Attorney Myers

at the office address of record on the docket. The remaining $782.41 shall be mailed to the

Plaintiff’s home address as listed on the docket. Once the funds are disbursed as indicated, this

case may be CLOSED AND REMOVED from the Court’s active docket.


                                                 1
USDC IN/ND case 1:18-cv-00179-HAB-SLC document 47 filed 11/10/20 page 2 of 2


     SO ORDERED on November 10, 2020.

                                    s/ Holly A. Brady
                                   JUDGE HOLLY A. BRADY
                                   UNITED STATES DISTRICT COURT




                                        2
